ORDER
The Court having considered the joint petition of the Attorney Grievance Commission of Maryland and the Respondent, Marsden S. Coates, to disbar the Respondent, it is this 9th day of December, 2003,
ORDERED, by the Court of Appeals of Maryland that the joint petition be, and it is hereby GRANTED, and the Respondent, Marsden S. Coates, is DISBARRED effective immediately, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Marsden S. Coates from the registry of attorneys and shall certify that fact to the Trustees of the Client Protection Fund and the Clerk of all judicial tribunals in this State; and it is further
ORDERED, that judgment for costs in the amount of $70.00 is awarded in favor of the Petition against the Respondent.